Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 20, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00156-CV


                       DONALD R. HODGES, Appellant

                                        V.

 JAMES E. OSBORNE, SR., AS INDEPENDENT ADMINISTRATOR FOR
   THE ESTATE OF JAMES E. OSBORNE, JR., DECEASED, Appellees

                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 63717


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed February 3, 2014. On November
10, 2014, the parties requested this court to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.